        Case 1:20-cr-00038-RJA-JJM Document 100 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


                                                              DECISION AND ORDER
          v.                                                       20-CR-38-A
VON HARMON,
                                  Defendant.


        This case was referred to Magistrate Judge Jeremiah J. McCarthy pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On February 8, 2021,

defendant Von Harmon appeared before Magistrate Judge McCarthy and entered a

plea of guilty to Count 1 of the Indictment which charges him with conspiracy to commit

firearms offenses in violation of 18 U.S.C. § 922(a)(1)(A), §923(a), §924(a)(1)(D) and

§371.

         Magistrate Judge McCarthy issued a Report and Recommendation (Dkt. No. 91)

confirming his oral findings that defendant’s plea of guilty was knowing, voluntary, and

supported by a factual basis. It is hereby

        ORDERED that, upon review of the transcript of the February 8, 2021, change-

of-plea proceeding before the Magistrate Judge, and the Report and Recommendation,

the Court finds that defendant Harmon’s plea of guilty was knowing, voluntary, and has

a factual basis. Accordingly, defendant Harmon’s plea of guilty is accepted based upon

the oral findings of the Magistrate Judge as confirmed in the written Report and

Recommendation. Dkt. No. 91. Sentencing is scheduled for June 17, 2021 at 12:30
     Case 1:20-cr-00038-RJA-JJM Document 100 Filed 03/01/21 Page 2 of 2




pm. The parties are directed to the Court’s forthcoming Text Order for the submission

of sentencing documents.

      IT IS SO ORDERED.


                                        __s/Richard J. Arcara_________

                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT


Dated: March 1, 2021
